DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:  
Page 6, lines 10-11, “a readout device” should be replaced by --a scanning device--.  See page 8, lines 31-33.
Appropriate correction is required.
Please note that paragraph numbers in a U. S. Patent Application Publication do not correspond to a page number and a line number in the originally-filed specification.  The page number and the line number mentioned above refer to the originally-filed specification.

Claim Objections
Claims 1-7 are objected to because of the following informalities:  
Claim 1 should be amended as follows:
1. (Proposed Amendments) A system comprising: 
a storage film having a data-carrier (a positive recitation); 
a radiographic device for recording an X-ray image on the storage film; 
a readout device for reading the storage [[film,]] film; 
wherein 
the radiographic device includes a read/write device for dynamically writing imaging parameters comprising settings for an imaging process for the X-ray image recorded (“recording an X-ray image on the storage film having a data-carrier” recited previously) on the storage film to the data-carrier without any manual input, and 
the readout device includes a read/write device for reading information stored on the data-carrier, and the read/write device has been set up to transmit the information stored on the data-carrier that has been read by the read/write device of the readout device, so that the imaging parameters used at [[the]] a time (a lack of an antecedent basis) of the recording of the X-ray image are available to the readout device for a readout of the storage film.
Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  
Claim 5 should be amended as follows:
5. (Proposed Amendments) The system as claimed in claim 1, wherein the data-carrier [[is]] comprises an RFID transponder.
Appropriate correction is required.
Claims 6 and 7 are objected to because of the following informalities:  
Claim 6 should be amended as follows:
6. (Proposed Amendments) The system as claimed in claim 1, wherein the storage film exhibits an optically-readable marking, and the read/write device has been set up to acquire the optically-readable marking .
Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  
Claim 7 should be amended as follows:
7. (Proposed Amendments) The system as claimed in claim 6, wherein the optically-readable marking [[is]] comprises a barcode or a QR code.
Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  
Claim 9 should be amended as follows:
9. (Proposed Amendments) A method for providing information for a readout device, comprising the following steps: 
carrying out an exposure process of a storage film using a radiographic device; 
writing to a data-carrier, which is permanently assigned to the storage film, information that characterizes the exposure process; 
reading out the data-carrier; and 
reading out the storage film, taking into a consideration the reading out the data-carrier.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites a limitation “the radiographic device includes a read/write device for dynamically writing imaging parameters comprising settings for an imaging process for the X-ray image recorded on the storage film to the data-carrier without any manual input” in lines 7-11.  However, the specification does not describe a read/write device for dynamically writing imaging parameters.  Therefore, claims 1-7 contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a limitation “the read/write device” in line 12, which renders the claim indefinite.  It is unclear whether the limitation refers to the read/write device of the radiographic device or the read/write device of the readout device.
Claim 1 recites a limitation “the readout device includes a read/write device for reading information stored on the data-carrier, and the read/write device has been set up to transmit the information stored on the data-carrier that has been read by the read/write device of the readout device, so that the imaging parameters used at a time of the recording of the X-ray image are available to the readout device for a readout of the storage film” in lines 10-15, which renders the claim indefinite.  Presuming that the read/write device recited in line 12 refers to the read/write device of the readout device, it is unclear to which device does the read/write device transmit the information stored on the data-carrier.  Furthermore, it is unclear whether the information read by the read/write device of the readout device refers to imaging parameters.
Claim 3 recites a limitation “the read/write device” in line 2, which renders the claim indefinite.  It is unclear whether the limitation refers to the read/write device of the radiographic device or the read/write device of the readout device.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-7, and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Taskinen et al. (U. S. Patent No. 9,678,420 B2).
With respect to claim 1, Taskinen et al. disclosed a system that comprises: 
a storage film (101) having a data-carrier (105); 
a radiographic device (102) for recording an X-ray image on the storage film; and 
a readout device (103) for reading the storage film; 
wherein 
the radiographic device includes a read/write device (102a and 102b) for dynamically writing imaging parameters comprising settings for an imaging process for the X-ray image recorded on the storage film to the data-carrier without any manual input (column 7, lines 11-21), and 
the readout device includes a read/write device (103a and 103c) for reading information stored on the data-carrier (column 7, lines 32-57), and the read/write device has been set up to transmit the information stored on the data-carrier that has been read by the read/write device of the readout device, so that the imaging parameters used at a time of the recording of the X-ray image are available to the readout device for a readout of the storage film (column 12, lines 1-7).
With respect to claim 2, Taskinen et al. disclosed the system as claimed in claim 1, wherein the information represents an identification code (ID) uniquely identifying the storage film (column 7, line 58 - column 9, line 10).
With respect to claim 3, Taskinen et al. disclosed the system as claimed in claim 1, wherein the radiographic device has been set up to transmit the imaging parameters (image information) to the read/write device (102a and 102b) (column 7, lines 11-21).
With respect to claim 5, Taskinen et al. disclosed the system as claimed in claim 1, wherein the data-carrier comprises an RFID transponder (105a) (column 9, line 43 - column 10, line 10).
With respect to claim 6, Taskinen et al. disclosed the system as claimed in claim 1, wherein the storage film exhibits an optically-readable marking (column 8, lines 35-40), and the read/write device has been set up to acquire the optically-readable marking.
With respect to claim 7, Taskinen et al. disclosed the system as claimed in claim 6, wherein the optically-readable marking comprises a barcode or a QR code (column 8, lines 35-40).

With respect to claim 9, Taskinen et al. disclosed a method that comprises:
carrying out an exposure process of a storage film (101) using a radiographic device (102); 
writing to a data-carrier (105), which is permanently assigned to the storage film, information (image information) that characterizes the exposure process (column 7, lines 11-21); 
reading out the data-carrier (column 7, lines 32-57); and 
reading out the storage film, taking into consideration the reading out the data-carrier (a means (103a) is adapted to activate a readout device (103)) (column 7, lines 32-57).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Taskinen et al. (U. S. Patent No. 9,678,420 B2) as applied to claim 1 above, and further in view of Ohta et al. (U. S. Patent No. 7,561,668 B2).
With respect to claim 4, Taskinen et al. disclosed the system as claimed in claim 1.  However, Taskinen et al. did not disclose that the imaging parameters include a voltage, a current intensity, an exposure-time, a dose, a dose-area product, an f-number, data relating to a patient and/or data relating to an order.
Ohta et al. disclosed a system that comprises:
an X-ray detector (24);
a radiographic device (22) for recording an X-ray image on the X-ray detector,
wherein the radiographic device for irradiating a patient (14) as a subject with X-rays (X) at a dose according to imaging parameters (image capturing conditions); and
a readout device (28) for the X-ray detector;
wherein the imaging parameters include a voltage (a tube voltage), a current intensity (a tube current), an exposure-time (an irradiation time), a dose, a dose-area product, an f-number, data relating to a patient and/or data relating to an order (column 8, lines 43-53). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a data device having a read/write device for writing imaging parameters relating to the X-ray image to the data-carrier, since a user would be motivated to transfer the image parameters with the X-ray image for a storage and a processing of the X-ray image in accordance with the image parameters.

Response to Amendment
Applicant’s amendments filed 22 July 2022 with respect to the drawings have been fully considered.  The objection of the drawings has been withdrawn.
Applicant’s amendments filed 22 July 2022 with respect to claims 6 and 7 have been fully considered.  The rejection of claims 6 and 7 under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, has been withdrawn.
Applicant’s amendments filed 22 July 2022 with respect to claims 1-7 and 9 have been fully considered.  The rejection of claims 1-7 and 9 under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, has been withdrawn.

Response to Arguments
Applicant’s arguments filed 22 July 2022 have been fully considered but they are not persuasive.
With respect to rejection of claim 1 under 35 U.S.C. 102(a)(2) as being anticipated by Taskinen et al. (U. S. Patent No. 9,678,420 B2), applicant argued that Taskinen et al. disclosed a writing means (102e) including a manual input of control keys or a computer (column 8, lines 47-55).  However, this argument is not persuasive as it only applies to a writing means (102e) for writing information relating to a position of a storage film (column 8, lines 47-55), rather than a read/write device (102a and 102b) for dynamically writing imaging parameters (column 7, lines 11-21).  Alternatively, applicant argued that information may be loaded onto a data carrier prior to an image being taken (column 8, lines 56-65).  This argument is not persuasive because it does not preclude the limitation “a read/write device for dynamically writing imaging parameters” disclosed by Taskinen et al. (column 7, lines 11-21).  Therefore, the rejection of claims 1-3 and 5-7 under 35 U.S.C. 102(a)(2) as being anticipated by Taskinen et al. (U. S. Patent No. 9,678,420 B2) is being maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Taskinen et al. (U. S. Patent No. 9,211,102 B2) disclosed a template of an image-plate for keeping at least one image plate used in medical imaging in order with a relation to an imaging object.
Lyllonen et al. (U. S. Patent No. 9,066,648 B2) disclosed a readout device of an image plate.
Jouhikainen (U. S. Patent No. 8,693,748 B2) disclosed a method and an apparatus for processing an intraoral image.
Humphreys et al. (U. S. Patent No. 8,374,461 B2) disclosed an identification system for digital radiography plates.
Heath et al. (U. S. Patent No. 7,573,034 B2) disclosed a mobile radiography image recording system.
Ito (U. S. Patent No. 7,180,042B2) disclosed a radiographic image-input apparatus that obtains image correction values based on a size or a version of a radiographic recording member.
Motoki (U. S. Patent No. 7,162,067 B2) disclosed an image-reading system and a method for radiography with options of a pre-registration and a post-registration.
Amitani et al. (U. S. Patent No. 7,103,140 B2) disclosed a radiation image-radiographic apparatus.
Haug et al. (U. S. Patent No. 7,095,034 B2) disclosed an image carrier for storing X-ray information, and a system and a method for processing an image carrier.
Shiibashi et al. (U. S. Patent No. 7,092,970 B2) disclosed a medical image-radiographing system, a method for managing a medical image, and a method for displaying a medical image.
Tsuchino (U. S. Patent No. 6,431,440 B1) disclosed a radiation image-reading apparatus and a radiation image-reading method.
Kulpinski (U. S. Patent No. 5,627,381 A) disclosed an optimized erase time for a storage phosphor.
Fellegara et al. (U. S. Patent No. 5,592,374 A) disclosed a patient identification and an X-ray exam data collection bar-code system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884



/Allen C. Ho/Primary Examiner, Art Unit 2884